Citation Nr: 1604515	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  14-23 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.  

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bruce, Counsel



INTRODUCTION

The Veteran served on active duty from January 1980 to December 1983, with some additional service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

A review of the Virtual VA paperless claims processing system was conducted.


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, her lumbar spine disability is related to her active duty service.  

2.  The more probative evidence fails to demonstrate that the Veteran has bilateral hearing loss that meets the standard required for VA disability compensation purposes.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for a lumbar spine disability are met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.303 (2015).

2.  The criteria for the establishment of service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).

After the claim was received, the RO advised the claimant of the elements of service connection and informed her of her and VA's respective responsibilities for obtaining relevant records and other evidence in support of her claim.  The duty to notify is satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. 473 (2006).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records and other pertinent records, including private medical records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's service treatment records, private treatment records, and VA medical records.  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  An adequate examination must consider the issue at hand and provide sufficient analysis for the Board to weigh that examination against others.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  However, "there is no reasons or bases requirement imposed on examiners."  Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012).  Rather, a medical opinion is adequate when it is based on consideration of the veteran's prior medical history and examinations, and the final report describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The Board finds that the VA examination provided for hearing loss is adequate under the law.
All appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2015).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.

Merits of the Claims

The Veteran seeks service connection for bilateral hearing loss and a lumber spine disability which she believes are the result of her active duty service.  Resolving all doubt in the Veteran's favor, her lumbar spine disability is determined to be linked to her military service and the claim will be granted.  38 C.F.R. § 3.102.  However, there is no competent, probative evidence providing a current diagnosis or linking her claimed bilateral hearing loss disorder to military service and the claim will be denied.  38 C.F.R. § 3.102.

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131.  With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert, denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).
In weighing lay evidence, the Board must render a finding with regard to both competency and credibility.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997)

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

I.  Lumbar Spine 

The Veteran contends that she injured her back in service and had had recurrent back problems, including pain, since that injury.  

The Veteran is currently diagnosed with spinal stenosis lumbar L5-S1 fusion, essentially, intervertebral disc syndrome, as noted in the January 2011 QTC examination.  Therefore, the Veteran has a current disability as required by 38 C.F.R. § 3.303.  

The Veteran's service treatment records indicate that the Veteran complained of  and was treated for back pain in May 1982.  It was noted that the Veteran had complained of back pain for two days.  The Veteran was placed on profile for 5 days as a result.  The Veteran's service treatment records do not note any other black complaints. 

Post service treatment records beginning as early as 2007 indicated that the Veteran had a lumbar fusion sometime prior.  An April 2007 MRI report noted that the Veteran was status post a lumbar spine fusion with degenerative joint diseases.  The Veteran reported that she had her initial spinal fusion in July 1986.  Records from this surgery were unavailable for review, but friends who served with her in the Georgia National Guard also stated that the Veteran had back surgery in July 1986 and that they remember visiting her in the hospital and helping take care of her during her recovery.  

The Veteran has repeatedly stated that her back problems started in service and that she has had recurrent back problems since that time.  Statements in support from friends and colleagues revealed that she often had back pain and that her in-service duties included lifting heavy generators used in communications, the Veteran's military operational specialty (MOS).  

The Veteran was afforded a VA examination in January 2011.  The examiner reviewed the Veteran's claims file and medical records and determined that she was unable to state without resorting to speculation whether the Veteran's spinal stenosis was the result of an in service event.  The examiner stated that there was insufficient medical evidence of the complaint in service to form an opinion with regard to the severity of the injury.  In this regard the examiner noted that there was a single treatment record date in May 1982 in which claimant was evaluated and treated for back pain and placed on profile for five days and instructed to use aspirin and apply heat to the area to treat the pain.  The remainder of the medical records regarding the Veteran's back were post military service records beginning in 2007.  Given these circumstances, the examiner stated that it was not possible to resolve the issue of etiology without clear medical evidence of injury and treatment of the lumbar spine ongoing from 1982 and that information was not present in the records presented.  The examiner determined that assigning a correlation with the scarcity of information would amount to mere speculation.

The Board notes the Veteran's contentions that her back has hurt continuously since service and there is no reason to doubt them.  The Veteran is both competent to report pain and the Board finds no reason to find her statements incredible.  While there are no contemporaneous medical records objectively supporting the Veteran's contentions, the Board finds the statements in support provided by the Veteran's friends and fellow National Guardsmen to be competent and credible regarding the Veteran's reported spinal fusion surgery in 1986.  

Moreover, while the examiner could not determine the etiology of the Veteran's lumbar spine disability without resorting to speculation, the Board notes that the examiner's inability to do so was based on an absence of unavailable records.  As such, any attempt to obtain a better opinion would likely be futile.  

In light of the above, the following evidence should be afforded the greatest amount of weight: (1) the Veteran's medical evidence of a current lumbar spine disability , (2) her documented active duty service reports of complaints of and treatment for back pain, (3) the statements in support from friends and fellow Army National Guardsmen which corroborate the Veteran's statements regarding continuity of symptomatology, (4) the April 2007 MRI report which noted a previous lumbar fusion, and (5) the January 2011 QTC examiner's inability to say without speculation whether the Veteran's current back disability was related to service or not.  The evidence tends to show that the current condition is at least as likely as not related to the injury that occurred during the Veteran's active duty service.

Under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  Resolving all reasonable doubt in the Veteran's favor, the Board concludes that the evidence is at least in equipoise and service connection for a lumbar spine disability has been established.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II. Hearing loss

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000 or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000 or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is 0 to 20 decibels.
The pertinent evidence shows that a VA audiological examination dated January 2011 revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
10
10
15
LEFT
15
15
10
15
35

The January 2011 VA examination indicated that the Veteran did not have hearing loss for VA purposes.  38 C.F.R. § 3.385.  In the absence of proof of a present disability, there is no valid claim presented.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Since the competent evidence does not show hearing loss for VA purposes, service connection is not warranted for this disorder.

While the Board notes and concedes that the Veteran experienced some noise exposure during active duty service, as there is no current disability for VA purposes, there can be no link between the in-service exposure and a current disability.

While the Veteran can attest to subjective hearing loss, the Veteran is not competent to provide an objective determination of the level of hearing loss, as required under 38 C.F.R. § 3.385.  In this instance, the Board finds that the medical evidence is more probative than the Veteran's lay statements with regard to the issue of entitlement to service connection for bilateral hearing loss.

Given the record before it, the Board finds that the evidence against the claim is more probative than the evidence in favor of the claim.  Accordingly, the Veteran's claim for service connection for bilateral hearing loss must be denied, as the Veteran does not exhibit hearing loss for VA purposes.  Thus, the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A.§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for a lumbar spine disability is granted.  

Service connection for bilateral hearing loss is denied.



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


